Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 17/114484 has claims 1-20 pending.

Priority /Filing Date
2.	The present application, filed on December 7, 2020, is Continuation of U.S. Patent Application No. 14/060,743, filed October 23, 2013, now U.S. Patent No. 10,860,683, issued December 8, 2020, which is a non provisional of, and claims benefit of priority under 35 U.S.C. § 119(e) from U.S. Provisional Patent Application Ser. No. 61/718,367, filed October 25, 2012.

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated March 24, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10860683. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘683 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per claims 1, 11 and 19, the claims recite a set of principal angles representing differences between the linear models but the claim fail to mention what are the purpose of these principal angles and its relationship to an estimated feature basis matrix and an estimated indicator matrix and/or how these principal angles are being utilized or connected to  the optimizing a factorization of the matrix and used in any other subsequent limitations in the claim-thereby making this limitation and overall meaning of the claim indefinite. Appropriate correction/clarification is required.
The dependent claims are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 11, and 19 recite the steps: “determining a matrix representing a linear model of a dominant subspace for the high dimensional data;”
“iteratively optimizing a factorization of the matrix into an estimated feature basis matrix
IO and an estimated indicator matrix corresponding to a set of principal angles representing the
change in the pattern of the high dimensional data;”
“determining a statistical likelihood ratio with respect to alternate hypotheses regarding
the change in the pattern of the high dimensional data based on sets of basis vectors dependent
on the factorization of the matrix;”
“based on at least the statistical likelihood ratios, at least one of:
ranking the respective high dimensional data; and
determining a statistically significant difference of respective high dimensional
data.”
All of the aforesaid steps are considered to be mathematical steps. The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts such as mathematical relationships, mathematical calculations and/or mathematical formulae or equation - but for the recitation of generic computer components. Other than reciting “one automated processor” and “A non-transitory computer readable medium storing therein instructions for controlling a programmable processor” in the claims nothing in the claim elements precludes the steps from practically being considered as mathematical concepts such as mathematical relationships, mathematical calculations and/or mathematical formulae or equation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation that are considered as mathematical concepts but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas.  As such claims 1, 11, and 19 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of “one automated processor” and “A non-transitory computer readable medium storing therein instructions for controlling a programmable processor” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of “an input configured to receive the high dimensional data” is a data gathering step and is an insignificant pre-solution activity. Similarly the element of “an output configured to selectively present a signal dependent on the rank or statistically
significant difference” is a data presentation step and  is an insignificant post-solution activity As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of receiving and presenting data values is categorized as insignificant extra solution activity under 2106.05(g).  Claims 1, 11, and 19 only recite “one automated processor” and “A non-transitory computer readable medium storing therein instructions for controlling a programmable processor” perform the method steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1, 11, and 19 are not patent eligible.
	The dependent claims 4-10, 12-18 and 20 recite additional steps of mathematical expressions of statistical likelihood ratio and maximum likelihood, mathematical representation of high dimensional data etc. which fall under “mathematical concepts” grouping of abstract ideas. Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 4-10, 12-18 and 20 are also not patent eligible.
	The dependent claims 2-3 recite the step of types of high-dimensional data which is categorized as insignificant extra solution activity under 2106.05(g).  As claim 2-3 recite additional steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 2-3 are also not patent eligible.

Allowable Subject Matter
7.	Claims 1-20 are allowable pending resolving all intervening issues such as the 101, 112, and Double Patenting rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Kirby et al. hereafter Kirby (Pub. No.: US 2008/0175446 A1) teaches a pattern recognition system that compares a set of unlabeled images (or other patterns) having a variation of state in a set-by-set comparison with individual data sets of multiple labeled images (or other patterns) also having a variation of state.
Wechsler et al. (Patent No.: US 8,073,963 B1) teaches a method and apparatus for a technique to detect changes in high-dimensional streams of both labeled and unlabeled data.
James K. Baker (Pub. No.: US 2008/0069437 A1) conceptually presents creating electronically a linkage between a plurality of models within a classifier module within a pattern recognition system such that any one of said plurality of models may be selected as an active model in a recognition process.
Tang et al. (An Iterative Strategy for Pattern Discovery in High dimensional Data Sets, 2002, CIKM, pp 10-17) proposes an iterative strategy for pattern discovery in high-dimensional data sets by discovering patterns within target objects and pruning irrelevant features.
Koyuturk, et al. (Compression, Clustering and Pattern Discovery in Very High Dimensional Discrete-Attribute Datasets, 2003, pp 1-15) presents an efficient framework for error-bounded compression of high-dimensional discrete attribute datasets.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146